Notice of Pre-AIA  or AIA  Status
Claims 7, 9, 10 and 11 have been presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.            Applicant’s arguments/amendments, filed 02/08/2021, have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. 103 is withdrawn in view of the incorporation of the indicated allowable subject matter and intervening claims in the independent claims.

Allowable Subject Matter
3.              The following is an examiner’s statement of reasons for allowance: claims 7, 9 and 10-11 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 7, the closest prior art of record Li et al., (NPL-1 –“Combined Heat and Power Dispatch Considering Pipeline Energy Storage of District Heating Network") teaches a method for dispatching an optimal combined heat by a combined heat power 5 (CHP) apparatus, characterized in that the CHP apparatus comprises a computer-readable device and an instruction; the CHP apparatus is used for controlling a district heating system (DHS) comprising a heat source, a heating network and a heat load, the heating network comprises a heat transmission network and a heat distribution network, and the CHP apparatus executes a processor for performing the following steps;(page 14-this paper is focused on a combined heat and power dispatch (CHPD) for EPS and DHS by considering the temperature dynamics of DHN to explore its possibility to enhance the utilization of wind power and see page  All tests are performed on a computer with four processors running at 3.40 GHz with 8 GB of memory. Programs are coded using MATLAB R2013a) CHP apparatus is used for controlling a district heating system (DHS) comprising a heat source, a heating network and a heat load, the heating network comprises a heat transmission network and a heat distribution network, and the CHP apparatus executes a processor for performing the following steps:(see Page 14 col 1-2 and fig 1-2-The DHS structure is introduced first. DHS consists of heat sources, networks of insulated pipelines, and heat loads. Similar to EPSs, a DHS can be divided into transmission and distribution systems, as shown in Fig. 1. In the transmission system, heat is produced by heat sources and carried by water. Driven by pumps, the circulating hot water is transported from heat stations to heat-exchanger stations through the transmission network. In the distribution system, heat is extracted from the heat exchangers and distributed to heat consumers via the distribution network. As the interface between transmission and distribution systems, heat exchangers act as heat loads in the transmission system and as heat sources in the distribution system. Major DHS elements including heat stations, heat-exchanger stations, and the pipeline network are modeled in Sections II-B–II-D. B. Heat Station In general, heat stations are equipped with heat sources that supply heat to the DHN and water pumps that provide energy for sustainable water flow in the pipelines. Typical heat sources include CHP units, electric boilers, and heat tanks. For simplicity, we only consider CHP units as heat sources, and heat stations are referred to as CHP plants, the structure of which is shown in Fig. 2. Also, we consider centralized large CHP plants that are connected to the transmission electric network, and the coordination between transmission EPS and transmission DHS is focused on. And see page 18 col 2- All tests are performed on a computer with four processors running at 3.40 GHz with 8 GB of memory. Programs are coded using MATLAB R2013a)

    PNG
    media_image1.png
    187
    874
    media_image1.png
    Greyscale


Li discloses conventional generators, CHP unit, wind power units, electric boilers and heat storage tanks (See page 13 col 2- The integration of electric power system (EPS) and district heating system (DHS) has been discussed recently. The CHPs, heat storage tanks, and electric boilers are co-optimized to increase the wind power utilization in the electric power dispatch. And see also page 16 and section III Formulations of CHPD- The proposed CHPD (combined heat and power dispatch) seeks the optimal dispatch of committed generation units and heat sources that meet the load demand at the minimum operation cost, while satisfying physical and security constraints of power grid and DHN. Page 20 col2 Simulation tests are carried out on a real provincial system in Northeastern China with a total generation capacity of 18 GW, where the total capacity of CHP units and wind turbine generators is 6.6 and 3.7 GW, respectively.)
step 2: collecting data from heat transmission loss from heat the heat distribution network, and establishing a heat transmission network module taking transmission time delay of the heating network into consideration based on the heat transmission network; (see page 15-16 5) Temperature Dynamics and Heat Loss: In a water pipeline, temperature changes at the outlet spread to the outlet slowly, which consume approximately the transport time of mass flow through the pipeline. In addition, due to the temperature difference between the flowing water and its surroundings, heat loss occurs during the mass flow which leads to a drop in temperature. A node method is employed here to account for time delays and heat losses, which has a good accuracy for simulating temperature dynamics in DHN. The basic idea of this method is summarized in two steps. First, the outlet temperature is estimated using the historic temperature 

    PNG
    media_image2.png
    659
    443
    media_image2.png
    Greyscale

Step 3: creating a terminal heat consumer module that being capable of reflecting indoor temperature according to the heat load; (see page 14 col2 -In the distribution system, heat is extracted from the heat exchangers and distributed to heat consumers via the distribution network. As the interface between transmission and distribution systems, heat exchangers act as heat loads in the transmission system and see fig 1-2 and page 16 col2 section decision variables - The heat decisions include the heat source production (hi,t), mass flow rates in water pipelines (mspipe b,t 
Step 4: establishing the optimal CHP module that being capable of controlling heat generation from heat source. (See page 13 col 2- The integration of electric power system (EPS) and district heating system (DHS) has been discussed recently. The CHPs, heat storage tanks, and electric boilers are co-optimized to increase the wind power utilization in the electric power dispatch. And see also page 16 and section III Formulations of CHPD- The proposed CHPD (combined heat and power dispatch) seeks the optimal dispatch of committed generation units and heat sources that meet the load demand at the minimum operation cost, while satisfying physical and security constraints of power grid and DHN. Page 20 col2 Simulation tests are carried out on a real provincial system in Northeastern China with a total generation capacity of 18 GW, where the total capacity of CHP units and wind turbine generators is 6.6 and 3.7 GW, respectively.)
step 5: re-distributing heat from the heat source to the heat load. (See fig 4 and page 17 col 2-An iterative algorithm is developed in for the CHPD (combined heat and power dispatch) model.)
Li does not teach step 1: receiving, by the processor, a plurality of heating areas based on a distance from the heat load to the heat source, and a plurality of time periods based on different time –in one day; and collecting heat data from the heat source that comprises conventional generators, CHP unit, wind power units, electric boilers and heat storage tanks;
In the related field of invention, Jie(NPL-2 "Modeling the dynamic characteristics of a district heating network, Energy") teaches  Step 1: receiving, by the processor, a plurality of heating areas based on a distance from the heat load to the heat source, and a plurality of time periods based on different time –in one day; and collecting heat data from the heat source that comprises conventional generators, CHP unit, wind power units, electric boilers and heat storage tanks; (see page 129 -132 and see table 1-2- Three heat exchange stations are used to solve the mathematical model of the dynamic characteristics. The names of the three heat exchange stations are BW, XY, and XM. The calculation results show the criterion numbers and and also see section 3.1.2. Angular frequency and fig 3-4- The water temperature fluctuations cycle of the DH network is considered as 24 h in length. But when we studied the hourly water supply temperature in the primary system from January 15th 2010 to February 15th 2010, we found that there were two cyclical water temperature fluctuations during a 24-h period in most of the DH systems. After solving the average water temperature at the corresponding moment, we can calculate a water temperature trend in a typical day, as shown in Fig. 3. As can be seen in Fig. 3, there are two temperature peaks in a typical day.)

    PNG
    media_image3.png
    196
    926
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    465
    media_image4.png
    Greyscale

The combination of Li and Jie does not teach wherein establishing the heat transmission loss comprises each heating area within each time period and establishing a confluence node module of the heat transmission network which is a steady state heat transmission of the whole heat transmission network.
, Chen (NPL-3 -“Optimal operation of the integrated electrical and heating systems to accommodate the intermittent renewable sources”)teaches wherein establishing the heat transmission loss comprises each heating area within each time period (see page 250 col 2 and fig 8- In order to compare the heat loss by connecting the HP with different nodes, we have carried out the tests by connecting the HP at the begin (Node 1), middle (Node 16), and end (Node 30) of the heating system. Fig. 8 shows the corresponding heat loss.)

    PNG
    media_image5.png
    263
    632
    media_image5.png
    Greyscale

and establishing a confluence node module of the heat transmission network which is a steady state heat transmission of the whole heat transmission network;(see page 247-251  and section 5.3. Optimal location of the HP in the heating system- In this section, we analyze the best node to locate the HP considering heat loss. The heat loss is different when the HP injected into different nodes, which gives the important information for choosing the best node to connect the HP with the heating system based on the loss of network, we can choose the best place to connect the HP with the heating system is Node 30. See also page 247, fig 1 (heating network) and section 3.2. The operational constraints of heating system- In the steady state, the mass flow balance at node i in the time period s is formulated as equation 4. For each node, positive mass flow rate indicates the inflow and negative mass flow rate indicates the outflow)
 


(1) collecting an external diameter of a pipeline, a distance between center of the pipeline and soil surface, and a heat transfer coefficient of soil; generating, by the processor, a thermal resistance of soil and a temperature loss of hot water in the pipeline;
(2)    measuring a mass flow of water in the pipeline, a water quality flow to an end heat exchange station and a mass flow out rate of water from the end heat exchange station; generating, by the processor, continuity constraints of mass flow rates of nodes considering time delay;
(3)    measuring water supply temperature and water return temperature of a heat-exchange station in a period; generating, by the processor, a water temperature at a confluence node; 
(4) by the processor, receiving a maximum mass flow rate flowing through the heat-exchange station and maximum mass flow rate of a water supply pipeline, and generating a pipeline flow rate limitation;
(5)    collecting pipeline parameters, water density, mass flow and pressure of each node of a heating pipeline; generating, by the processor, a pressure loss; and
(6)    by the processor, receiving heat-exchange power of the heat-exchange station and generating a heat-exchange power of the heat-exchange station.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al., (NPL-1 –“Combined Heat and Power Dispatch Considering Pipeline Energy Storage of District Heating Network") teaches combined heat and power dispatch (CHPD) to coordinate the operation of electric power system (EPS) and district heating system (DHS). Jie et al., (NPL-2 "Modeling the dynamic characteristics of a district heating network, Energy"), teaches the dynamic characteristics of the district heating (DH) systems and dynamic models of the DH network are built in the process of operation and management.  Chen et al., (NPL-3 -“Optimal operation of the integrated electrical and heating systems to accommodate the intermittent renewable sources”) teaches the integration of electrical and heating systems to enhance the flexibility of power systems to accommodate more renewable power such as the wind and solar. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/PURSOTTAM GIRI/Examiner, Art Unit 2128                     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128